Appeal from a decision of the Workmen’s Compensation Board, filed May 28, 1970. The board’s factual determination that the decedent’s death was not causally related to his employment was supported by substantial evidence in the testimony of respondents’ medical expert. (Matter of Palermo v. Gallucci & Sons, 5 N Y 2d 529.) Furthermore, with respect to appellant’s application for reconsideration there was no abuse of discretion on the part of the board in denying the appellant the right to submit evidence which was known and was previously available to the claimant. (Matter of Aiello v. Rissel Constr. Corp., 37 A D 2d 884.) Decision affirmed, without costs. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.